The plaintiff claims damages by reason of negligent driving of an automobile by the defendant. The accident occurred on a public street where travel was very heavy. The plaintiff, ignoring white lines which indicated the street crossing for pedestrians, started to cross the street and collision between him and defendant’s automobile resulted. It was a typical case of what is commonly called “jay walking.” The jury returned a verdict for the plaintiff and assessed damages in the sum of $3500.00. The case is before us on motion for new trial on the customary grounds.
This court has always been very conservative when requested to set aside the verdict of a jury, especially in personal damage cases, but the power of the court to set aside verdicts, and its duty to do so when the verdicts are clearly wrong, or when the damages are clearly excessive, are unquestionable. McNerney vs. East Livermore, 83 Maine, 449.
In the instant case the damages are grossly excessive. That fact, to some extent, reflects the failure of the jury to fairly appreciate and apply the testimony as to the question of liability. Motion sustained. New trial granted.